ON REHEARING. McCulloch, C. J. Since this case was decided by the court, an opinion of the Supreme Court of the United States was handed down in a suit to recover damages on account of negligent failure to deliver, in the District of Columbia, a telegram sent from South Carolina; and that court, after deciding that there could be no recovery of damages on account of mental anguish because the Federal laws in force in the District, where the act of negligence occurred, do not authorize recovery of such damages, said: “What we have said is enough to dispose of the case. But the act also is objectionable in its aspect of an attempt to regulate commerce among the States. That is, as construed, it attempts to determine the conduct required of the telegraph company in transmitting a message from one State to another or to this District by determining the consequences of not pursuing such conduct, and in that way encounters Western Union Tel. Co. v. Pendleton, 122 U. S. 347, a decision no way qualified by Western Union Tel. Co. v. Commercial Milling Co., 218 U. S. 406.” Western Union Tel. Co. v. Brown, 234 U. S. 542; It is insisted that the statement quoted above was unnecessary to a decision of the case, and was mere dictum. It is true that the decision was based primarily on another ground not applicable to the case now before us, but it could have been decided entirely on the ground stated above; therefore, the statement must be treated as •a decision of the court upon the law of the case. The question involved being one which rests with the Supreme Court of the United States as the final arbiter, we must yield obedience to it. The defendant claims in the pleadings only the right to enforce the limitation of its liability down to the sum of fifty dollars. A rehearing is therefore granted, 'and the judgment of the circuit court is reduced to the sum named in the contract.